Citation Nr: 0030140	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service-connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1962 to 
November 1967, January 1968 to April 1974, and March 1976 to 
May 1977.

This appeal arises from an October 1998, Department of 
Veterans Affairs (VARO), Albuquerque, New Mexico rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for PTSD.  The case was 
remanded by the Board in October 1996.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1962 to 
November 1967, January 1968 to April 1974, and March 1976 to 
May 1977.

2.  The appellant does not suffer from PTSD related to 
service.


CONCLUSION OF LAW

The appellant does not have PTSD that was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for PTSD.  Under 
pertinent law and VA regulations, service connection may be 
granted if a psychiatric disorder was incurred or aggravated 
during service, or as a result of service, or if an acquired 
psychiatric disorder manifested to a compensable degree within 
one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1999).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1999).  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition made in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  The claimed stressor may be the 
result of either a combat or non-combat experience.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  As indicated, a 
well-grounded service connection claim for an acquired 
psychiatric disorder, including PTSD, has been submitted when 
there is medical evidence of a current disability; medical or 
lay evidence of in-service incurrence or aggravation 
(presumed to be credible for PTSD purposes of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation); and medical evidence of a 
nexus between service and the current disability."  Cohen v. 
Brown, 10 Vet.App. 128, 137 (1997) (citations omitted).

The evidence of record includes some medical evidence of 
PTSD, allegations by the veteran of combat-related stressors 
and medical opinion linking the diagnosis to service.  
Accordingly, the Board finds that the appellant's claim for 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.304(f). 

The Board is satisfied that all relevant facts have been 
properly developed.  All relevant medical records have been 
requested by the RO, the veteran has been afforded VA 
psychiatric examination and has offered testimony before the 
undersigned at a Travel Board hearing in March 2000.  No 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

However, adjudication of the appellant's claim of service 
connection for PTSD does not end with the finding that the 
claim is well-grounded.  In determining that the claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
Once the claim is found to be well-grounded, the presumption 
that the evidence is credible and entitled to full weight no 
longer applies.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim or is in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance 
of the evidence is against the claim, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  See 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999); see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In evaluating the probative value of competent medical 
evidence, the United States 
Court of Appeals for Veterans Claims (Court) has stated, in 
pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Turning to the merits of the appellant's claim, the evidence 
of record reflects that he was an airplane mechanic during 
service.  He received the Vietnam Service Medal, National 
Defense Service Medal, and Vietnam Campaign Medal.  According 
to a DD Form 214, he was involuntarily discharged from 
service for unsuitability, personality disorder.

Service medical records were negative for any complaints or 
findings referable to  PTSD.  April 1967 treatment entries 
reported that the appellant was seen for acute situational 
maladjustment.  An April 1977 military training examination 
conducted prior to his final separation from service in May 
1977 reported that his psychiatric evaluation was normal.  

VA neuropsychiatric examination in August 1978 found no 
neuropsychiatric disorder.  VA psychiatric examination 
conducted in December 1982 diagnosed no nervous condition 
found at this time.

A VA domiciliary summary for a period of admission from 
November 1989 to January 1990 stated that the appellant was 
admitted for incentive therapy, vocational rehabilitation, 
and janitor training.  He admitted to alcohol use in the 
past.  At the time of admission he had no current psychiatric 
concerns.  A diagnosis of questionable traumatic stress 
disorder was noted.  

A VA treatment record indicates that the appellant sought 
treatment for alcohol abuse in February 1992.  The examiner 
assessed chronic alcohol dependence and noted that he was 
motivated for treatment.

March 1992 VA treatment entries reported that the appellant 
had a possible diagnosis of PTSD and was admitted to the 
substance abuse treatment program, as he felt out of control.  

A VA hospitalization summary for a period of admission from 
March 1992 to April 1992 stated that the appellant was 
admitted to the substance abuse treatment program.  He had a 
diagnosis of alcohol and nicotine dependence and possible 
PTSD.  Psychiatric evaluation revealed that he denied 
previous psychiatric symptoms or treatment.  He admitted to 
being exhausted physically and mentally while in the Air 
Force, but denied any emotional reaction to exposure to 
trauma in Vietnam or the Korean theater.  He was screened for 
the PTSD program, but did not accept, as he felt that this 
was not a pressing problem at the time.  

April 1992 VA treatment entries reported that the appellant 
claimed that he "saw some combat" during service as a 
flight crew chief in Vietnam from December 1965 to December 
1966, and that he lost at least two friends.  He claimed that 
he was alienated from others, angry, and had problems with 
authority figures.  Provisional diagnosis was of ETOH 
dependence, rule out PTSD.  He was to be evaluated for 
appropriateness for the PTSD program, but felt he had other, 
more urgent issues.  He was in the alcohol/substance abuse 
treatment program and had recurring depression.  He was 
offered a referral to PCT but he felt it was not necessary.  
It was suggested that he discuss with his counselor about 
community mental health services to assist with his non-
combat issues.  Discharge diagnoses were chronic alcohol 
dependence, nicotine dependence, rule out PTSD. 

VA hospitalization records for a period of admission in July 
1993 stated that the appellant was admitted with a chief 
complaint of a "flash back."  He admitted to alcohol use 
and reported that he drank 5 quarts of beer and one pint of 
vodka per day.  A past psychiatric history of PTSD in 1978 
was provided.  He had no PTSD symptoms or dreams during his 
entire hospital stay.  He interacted well with peers and 
participated in group therapy sessions.  He did not attend 
PTSD group.  The final diagnoses included organic mood 
disorder and PTSD.

A VA examination for PTSD was conducted in December 1996.  
The appellant denied flashbacks or nightmares, but reported 
that he sometimes thought about what may have happened to 
friends who were shot.  He claimed that he served on body 
recovery in the military and saw friends shot, though he 
never found out whether they recovered.  He denied anxiety, 
panic symptoms, and did not appear to avoid situations 
because of past trauma.  Personality testing was most 
consistent with an individual having a schizoid adaptation to 
life, where unacceptable impulses and psychological stress 
were likely to be expressed through somatization defenses.  
He scored within normal limits on scales for anxiety and 
PTSD.  The diagnoses included alcohol dependence and schizoid 
personality.

A private medical treatment entry from the Health Centers of 
Northern New Mexico dated in July 1997 revealed that the 
appellant reported to a nurse that he was in counseling for 
PTSD and that it had been suggested to him that he receive 
antidepressants as well.  He denied sleeplessness or poor 
appetite and claimed that his moods were pretty steady most 
of the time.   He denied sadness, but stated that he felt 
anxious.  He was not examined.  The assessment was PTSD.  

A VA examination for PTSD was also conducted in April 1998.  
The appellant's C-file was reviewed.  Axis I diagnosis was of 
alcohol dependence, in remission.  The examiner reported that 
there were some features of recall consistent with PTSD.  
However, "the full syndrome of PTSD is not supported by 
current evaluation."

At his March 2000 hearing on appeal before the undersigned, 
the appellant testified regarding his claim for PTSD.  He 
testified that he recovered dead bodies during service; that 
he and his comrades were fired upon during such recovery at 
which time two people were killed and another was wounded.  
He claimed that he had PTSD as a result of his experiences in 
Vietnam.  

Insofar as the psychiatric diagnoses are concerned, the Board 
finds the treatment records to have less probative value than 
the VA examination reports.  The diagnosis of PTSD found in 
records from Health Centers of Northern New Mexico was based 
entirely on history provided by the appellant; he was not 
examined at that time, and none of his medical records appear 
to have been reviewed.  Similarly, there is no basis provided 
for the diagnosis of PTSD found in the summary of VA 
hospitalization in July 1993; the appellant was noted 
specifically not to have exhibited any PTSD symptomatology 
during this admission, and it appears, again, that the 
diagnosis was based entirely on history.  On the other hand, 
the VA psychiatric examinations were based on interview with 
the appellant, review of psychological testing (in 1996), and 
review of the claims file (in 1998).  In neither case was the 
diagnosis of PTSD confirmed.  Other diagnoses of PTSD found 
in the medical records were provisional.  

In view of the foregoing, it is concluded that the more 
probative medical evidence shows that the veteran does not 
have PTSD.  Accordingly, the claim is denied. 38 C.F.R. § 
3.304(f).  There is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.


ORDER

Service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



